244 Ind. 421 (1963)
193 N.E.2d 365
STATE EX REL. SPELDE
v.
MINKER, TRUSTEE, ETC.
No. 30,372.
Supreme Court of Indiana.
Filed October 29, 1963.
*422 James D. McKesson, of Walkerton, for appellant.
LeRoy D. Gudeman, of Knox, for appellee.
PER CURIAM.
This is an appeal from an adverse judgment in an action for mandate brought by relator in the lower court.
Appellee has filed motion to dismiss the appeal setting up that relator had not complied with Rule 2-5 of this Court with respect to preparing an index to the transcript and making marginal notations. It further appears that no assignment of error is attached to the front of the transcript as required by Rule 2-6. Relator has filed petition for oral argument in this cause but on the date set for oral argument has not appeared in this Court.
The rules of this Court have the force and effect of law and are binding upon the courts of review as well as the parties. 2 West's I.L.E., Appeals, § 320, p. 150, notes 21, 22, 23; Stillabower et al. v. Lizart et al. (1959), 130 Ind. App. 65, 67, 159 N.E.2d 144, 145, 161 N.E.2d 195.
It appearing that this appeal should be dismissed for non-compliance with this Court's rules, said appeal is now dismissed.
Jackson, J., concurs in result.
NOTE.  Reported in 193 N.E.2d 365.